Citation Nr: 1130111	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  09-21 324	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from June 1942 to November 1945 and from February 1952 to September 1968.  He died in August 2007.  The appellant claims as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The appellant testified before the undersigned Veterans Law Judge at the RO in June 2011.  A transcript of her hearing has been associated with the claims file.  


FINDINGS OF FACT

On Jun3 13, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through her authorized representative, that a withdrawal of the appeal regarding entitlement to dependency and indemnity compensation pursuant to 38 U.S.C.A. § 1318 is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through her authorized  representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  

In that regard, the Board observes that the issue of entitlement to dependency and indemnity compensation pursuant to 38 U.S.C.A. § 1318 was addressed in a February 2011 supplemental statement of the case, and that the representative's March 2011 VA Form 646, Statement of Accredited Representative in Appealed Case included that issue.  The Board accepts the VA Form 646 as a timely substantive appeal with respect to this issue.  In June 2011, the appellant's representative submitted a statement signed by the appellant, noting that she was aware that she did not qualify for the benefit sought and that she wished to withdraw the claim.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.


REMAND

The record indicates that the Veteran was hospitalized at a private facility in July 2007.  While the VA treatment records in the file show that there was contact between the VA Medical Center (VAMC) and the private facility, the records from the private facility are not associated with the file.  In light of the appellant's testimony describing the severity of the Veteran's symptoms during this hospitalization, the Board has determined that the records should be obtained and associated with the claims file.

The appellant also testified that the Veteran was under hospice care upon his discharge from the private facility, and remained under that care until his death.  Again, the appellant testified as to the Veteran's status during this time, and the Board finds that records pertaining to the hospice care should be obtained.

1.  Contact the appellant and request that she complete appropriate release forms so that records from the Lincoln City hospital and the hospice provider may be obtained.  All efforts to obtain these identified records should be fully documented.

2.  Readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the appellant, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



		
MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


